Citation Nr: 1034619	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 
percent for migraine headaches.

2.  Entitlement to an initial compensable disability rating prior 
to November 19, 2007 and a disability rating greater than 30 
percent beginning November 19, 2007 for right shoulder 
impingement syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1995 to September 
1998 and again from July 2000 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California which, in pertinent part, granted service connection 
for migraine headaches, assigning a 10 percent disability rating 
effective July 18, 2005 and granted service connection for right 
shoulder impingement syndrome, assigning a noncompensable initial 
disability rating, also effective July 18, 2005.  In April 2007, 
the RO increased the rating for migraine headaches from 10 
percent to 30 percent, effective July 18, 2005.    

The Veteran disagreed with these decisions, but indicated in her 
May 2007 substantive appeal that she was appealing only the 
assignment of a 30 percent disability rating for her migraine 
headaches.  In December 2007, the Veteran indicated that she was 
also seeking a higher disability rating for her right shoulder 
impingement syndrome.  The RO certified the right shoulder issue 
as being on appeal and the Veteran's representative submitted 
argument on that claim to the Board.  Inasmuch as the RO has 
taken actions to indicate to the Veteran that the issue is on 
appeal, and it took no steps to close the appeal, the requirement 
that there be a substantive appeal is deemed waived.  See Percy 
v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to 
timeliness of substantive appeal by taking actions that lead the 
Veteran to believe that an appeal was perfected).

In June 2008, the RO increased the for the right shoulder from 
noncompensable to 30 percent, effective February 19, 2008, the 
date of a VA outpatient treatment record.  In April 2009, the RO 
assigned November 19, 2007 (the date of another VA outpatient 
treatment record) as an effective date for the 30 percent award 
for the right shoulder.  However, the Veteran's appeal for a 
higher rating before and after November 19, 2007 remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision assigning 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The RO included the issue of entitlement to an earlier effective 
date for the assignment of a 30 percent disability rating for the 
right shoulder, however, because the issue regarding the right 
shoulder encompasses an initial rating claim, the severity of the 
condition is to be considered during the entire period and staged 
ratings may be assigned.  Characterization of the issue as 
entitlement to an earlier effective date is not appropriate.  

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in January 2010.  A transcript of this 
proceeding has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Throughout the course of the appeal the Veteran has argued that 
her service-connected migraine headaches and right shoulder 
impingement syndrome have affected her ability to maintain 
substantially gainful employment.  Specifically, in her January 
2006 notice of disagreement the Veteran indicated that she had to 
call in sick to work on several occasions due to her migraine 
headaches and had difficulty performing her duties as a CNA 
(certified nurse assistant) as she was unable to lift or 
reposition patients and could not lift her right arm above 
shoulder level.  In her May 2007 VA Form 9 the Veteran indicated 
that she had to reduce her hours at work due to her migraine 
headaches.  Also, during the January 2010 Board hearing the 
Veteran testified that she has difficulty working but continues 
to work as she has no other choice.      

Thus, the evidence in connection with the Veteran's service-
connected migraine headaches and right shoulder impingement 
syndrome raises the possibility that 38 C.F.R. § 3.321 is 
applicable.  The Board does not itself have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis, but it may submit the case for assignment 
of such a rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Prior to determining whether referral is warranted, the AMC/RO 
should contact the Veteran to determine if she has any additional 
evidence relevant to the question of whether her migraine 
headaches and right shoulder impingement syndrome has caused 
marked interference with employment, to include documentation of 
time lost from work and statements from supervisors and/or co-
workers concerning interference with employment associated with 
her migraine headaches and right shoulder impingement syndrome.

Also, the most recent VA examination in May 2008 failed to 
comment on the effect on the Veteran's employability due to her 
migraine headaches and right shoulder impingement syndrome.  As 
such, another examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
substantiate a claim for an extrascheduar 
rating under 38 C.F.R. § 3.321(b) for her 
service-connected migraine headaches and 
right shoulder impingement syndrome and an 
explanation as to the information and 
evidence needed to establish an effective 
date for an extraschedular rating.  Notify 
the Veteran that evidence that could be 
pertinent to her claim includes 
documentation of time lost from work and 
statements from supervisors and/or co-
workers concerning interference with 
employment associated with her migraine 
headaches and right shoulder impingement 
syndrome. 

2.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the current 
severity of her service-connected migraine 
headaches and right shoulder impingement 
syndrome.  Specifically, the examiner 
should comment on the Veteran's ability to 
work given her migraine headaches and right 
shoulder impingement syndrome.  The claims 
folder must be made available to the 
examination for review and any indicated 
studies should be performed.

3.  After completion of the foregoing, 
determine whether referral of the case to 
the Under Secretary for Benefits of the 
Director, Compensation and Pension 
Service, for consideration of assignment 
of extraschedular ratings under the 
provisions of 38 C.F.R. § 3.321(b) is 
warranted, with specific consideration of 
the sequential analysis noted in Thun v. 
Peake, 22 Vet. App. 111 (2008).

4.  After the development requested above 
has been completed, readjudicate the 
appellant's claim.  If the benefit sought 
continues to be denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
to respond. Thereafter, if appropriate, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


